Citation Nr: 1331196	
Decision Date: 09/27/13    Archive Date: 10/01/13

DOCKET NO.  10-11 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 percent for service connected posttraumatic stress disorder (PTSD) with major depressive disorder.

2.  Entitlement to a disability evaluation in excess of 10 percent for service connected right knee strain with maltracking of the patellar tendon, status-post right knee surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from July 2002 to August 2008.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from February 2009 and October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah. 

The Veteran was afforded an informal hearing conference in April 2010.  At that time, the Veteran clarified that he did not want a hearing before a member of the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to increased disability ratings for his service connected PTSD and right knee strain.

The Veteran was last afforded VA examinations of his PTSD and right knee strain in May 2010.  The most recent VA treatment records available are from June 2010 and the Veteran has not submitted any private medical records showing treatment over the past three years.  Thus, there is a period of approximately three years during which no evidence reflecting the severity of the Veteran's disability is available for review.  It is noted that he is enrolled and received VA treatment from 2008 to 2010. 

Where the record does not adequately reveal the current state of a disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).  An examination too remote for rating purposes cannot be considered "contemporaneous."  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

On remand, the Veteran should be scheduled for VA examinations of his PTSD and right knee disability.

Additionally, the RO should ensure that all of the Veteran's VA outpatient treatment records from August 2008 through the present are associated with the Veteran's claims file.  

Accordingly, the case is REMANDED for the following action:

1. Associate all of the Veteran's VA outpatient treatment records from August 2008 though the present with the Veteran's claims folder. In addition, attempts must be made to obtain any outstanding records from Ashley B. Hart, II, Ph.D. 

2. Once this is done, the RO should schedule the Veteran for VA examinations of his PTSD and right knee strain to determine the current nature and severity of the disabilities. The examiner should note any functional impairment caused by the Veteran's disabilities, including a full description of the effects of his disabilities upon his ordinary activities, if any.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examinations. 

3. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

